Unpublished opinions are not binding precedent in this circuit. PER CURIAM: Jaelen M. Wright appeals the district court’s order dismissing his civil complaint without prejudice for lack of subject matter jurisdiction. Because Wright cannot save his action by amending his complaint, the district court’s order is final, and we have jurisdiction over Wright’s appeal. See 28 U.S.C. § 1291 (2012); Goode v. Cent. Va. Legal Aid Soc’y, 807 F.3d 619, 623 (4th Cir. 2016). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Wright v. Thomas Nelson Cmty. Coll., No. 4:16-cv-00151-RGD-RJK, 2017 WL 4484257 (E.D. Va. May 16, 2017). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process. AFFIRMED